Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed on 05/24/2021 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 05/24/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 05/24/2021 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
The phrase, “a plurality of … vias that penetrates” does not have proper number agreement. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “to be connected thereto”, as recited in claims 1 and 16, is unclear with regard to its intended function in the claim. In particular, the limitation seems to call out an operation to be carried out in the future, even though this is a device claim.
                                                           References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    375
    576
    media_image1.png
    Greyscale

PARK et al. (US 2015/0115467 A1) teaches in Fig. 21B and related texts, a semiconductor package comprising: 
a first sub-semiconductor device (bottom package), an interposer (60) (see interposer in Fig. 5), and a second sub-semiconductor device (top package) that are stacked on each other so that the interposer is configured to connect the first sub-semiconductor device and the second sub-semiconductor device with each other; and 
a heat sink (88a) covering the second sub-semiconductor device, wherein the first sub-semiconductor device includes a first substrate and a first semiconductor chip that is stacked on the first substrate, wherein the interposer includes: a dielectric layer, a thermal conductive layer, a first thermal conductive pad, and a plurality of thermal conductive vias that penetrate the dielectric layer and wherein a bottom surface of the interposer is adjacent to and connected to a top surface of the first semiconductor chip, 
However, PARK et al. fail to teach and/or suggest, for example wherein the second sub-semiconductor device is disposed on the dielectric layer of the interposer without overlapping the first thermal conductive pad of the interposer. PARK et al. also fails to teach the limitations as set forth in claim 19.
Claims 19 and 22 are allowed. The reason for allowance, please see para [0009] as indicated above.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816